I-Iines, J.
1. A bona fide purchaser for value, and without notice of an equity, will not be interfered with by a court of equity. Civil Code § 4531.
2. If one without notice sell to one with notice, the latter is protected, as otherwise a bona fide purchaser might be deprived of selling his property for full value. Civil Code, § 4535.
3. Where the husband has the paper title to land in his own name, and, being in possession, conveys the same by deed to his second wife, his deed to her being based in part upon a valuable consideration and in part upon a good consideration, and being taken without notice of the claim of his children by a former marriage to the land, based upon an implied trust growing out of the fact that the land was bought with money of their mother and title taken in the name of the husband when it should have been taken in the name of the former wife, the title of the second wife is superior to the secret equity of the children by the former marriage.
4. The allegations of the petition, that petitioners, upon the death of their father, agreed for the second wife to live on said place and use the same as a home, and that for this she was to transfer to them the paper title she had, did not authorize the grant of the specific relief *363prayed by petitioners, that is, that the deed from the husband to the second wife be canceled, and that the defendant be ejected from the land in dispute. These allegations show that the deed from the husband to the second wife should not bo canceled, as, under the alleged agreement between her and petitioners, it was to be transferred to the latter; and until the deed from the husband to his second wife is got rid of, no case is made for the ejectment of the defendant from the premises in dispute.
No. 6492.
May 16, 1928.
5. Petitioners do not seek specific performance of the alleged agreement between them and their stepmother; nor do they sue for damages for a breach of such agreement; nor do they pray to have the land imprest with a trust in their favor; nor do they seek to have the defendant adjudged their trustee holding the same in trust for them. For this reason we are not called upon to decide whether the petition makes a ease for relief on either of these grounds.
6. The deeds sought to be canceled are not void for lack of sufficient description of the land therein conveyed.
7. Applying the rulings above set out, the trial judge did not err, in view of the allegations of the petition and of the specific relief sought, in sustaining the demurrer to the petition and in dismissing the suit.

Judgment affirmed.-


All the Justices concur.

H. H. Elders, for plaintiffs.
J. J. E. Anderson and C. L. Cowart, for defendant.